EXAMINER’S AMENDMENT/COMMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2021.03.08 has been entered. 

Response to Remarks
Applicant’s remarks, see pages 5-7, filed 2021.03.08, with respect to the rejection of claims 8, 16 and 18-20 have been fully considered and are persuasive.  The rejection of claims 8, 16 and 18-20 has been withdrawn. 
Claims 8, 16 and 18-20 remain pending.

Allowable Subject Matter
Claims 8, 16 and 18-20 are allowed. The following is an examiner’s statement of reasons for allowance: claims 8, 16 and 18-20 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Sasha Varghese (Reg. No. 72,185) on 2021.04.30. The application has been amended as follows: 

Claim 8 (Currently Amended) An impeller comprising: 
blade sections; and 
a disk section including: 
	a tube section having a tube shape, into which a rotary shaft configured to rotate around an axis is received, the rotary shaft having a first end and a second end which is opposite to the first end in an axial direction of the rotary shaft, 
	a disk main body section expanding from the tube section in a radial direction of the rotary shaft, and 
	a wall section extending from a rear end of the tube section in the axial direction of the rotary shaft toward the second end of the rotary shaft, 
wherein: 
	the impeller is formed as one piece with the blade sections and the disk section including the tube section, the disk main body section and the wall section; 
the wall section is adjoined by a hoop stress suppression section which is closer to a rear side of the impeller opposite to the disk main body section; 
the blade sections protrude from the disk main body section in the axial direction of the rotary shaft; 
2the tube section has a grip section which is adjacent to the first end of the rotary shaft and which is fitted onto an outer circumferential surface of the rotary shaft so as to be fixed thereto, and a non-grip section which is between the grip section and a rear end of the wall section adjacent to the second end of the rotary shaft, the non-grip section having an inner diameter which is larger than an inner diameter of the grip section such that a gap is defined between the non-grip section and the outer circumferential surface of the rotary shaft; and 
the hoop stress suppression section is installed separately with respect to the disk main body section and a Young's modulus of the hoop stress suppression section is higher than a Young's modulus of the disk main body section.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Todd Newton whose telephone number is (313)446-4899.  The examiner can normally be reached on 0700-1500 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached at (571) 270-3508.  The fax phone number for the organization 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        4/30/2021 11:09 AM